Citation Nr: 0939149	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
degenerative joint disease of the left knee.

The Veteran presented testimony at a personal hearing in June 
2007 before the undersigned Veterans Law Judge.  In September 
2007, the Board remanded the case for further development. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

Degenerative joint disease (DJD) of the left knee was not 
affirmatively shown to have had onset during service; to have 
manifested to a compensable degree within one year from the 
date of separation from service; and is unrelated to any 
injury, disease, or event of active service origin.


CONCLUSION OF LAW

DJD of the left knee was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
during active service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) 
(West 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in May 2005, and October 2007; a 
rating decision in September 2006; a statement of the case in 
September 2006; and a supplemental statement of the case in 
December 2006.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In November 2005 and June 2009 VA obtained medical 
examinations in relation to the claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The Veteran asserts that DJD of his left knee is the result 
of an in-service knee injury.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as DJD, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of that service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The service treatment records show that in January 1968, the 
Veteran complained of severe pain after he stepped on a board 
that turned his right ankle and knee.  X-rays of the left 
knee were taken on the same day and revealed no evidence of 
fracture or dislocation.  The impression was knee sprain.  
The remainder of the service treatment records contain no 
complaints, history, or findings related to any left knee 
condition.  On separation from service in August 1968, the 
Veteran's lower extremities were clinically evaluated as 
normal.  

VA clinical treatment notes in April 2003 contain a finding 
of bilateral knee degenerative arthritis.  In March 2005, the 
Veteran provided a history of two left knee arthroscopic 
surgeries due to torn meniscus.  June 2005 X-rays of the left 
knee revealed severe DJD with mild joint derangement.  

On VA examination in November 2005, the Veteran complained of 
intermittent left knee pain and swelling since service.  He 
reported that he injured his left knee in service in 1966, 
when he fell from the wing of a B-47 aircraft.  X-rays showed 
severe DJD.  Following an examination of the Veteran, the 
examiner diagnosed DJD of the left knee.  The examiner 
indicated that he could not causally relate the Veteran's 
knee condition to service without resorting to speculation.  
The examiner noted that the service treatment records did not 
contain a finding consistent with a chronic left knee 
disability, there were no records showing treatment for a 
left knee disability following discharge from service until 
2003, and the service records did not document the Veteran's 
fall from a B-47 aircraft.  

A March 2006 VA clinical treatment note shows that the 
Veteran reported left knee pain, progressively worse, since 
active duty.  

In October 2006, a VA clinician, stated that following a 
review of the Veteran's records, he came to the conclusion 
that the Veteran injured the left knee in service when he 
injured his ankle and left leg.  The physician noted that the 
Veteran's left knee was in need of surgery, but the Veteran's 
medical problems precluded surgical relief.  

In June 2007, the Veteran testified that he injured his left 
knee in January 1968 while stationed in Korea, when he fell 
through a makeshift bridge that caved in and broke.  He 
reported treatment for the left knee condition after service, 
to include two arthroscopic surgical procedures.  

Records from Social Security Administration after 2005, and 
VA clinical treatment notes in 2007 and 2008, documented 
complaints and treatment for a left knee condition.  

On VA examination in June 2009, the Veteran reported injuring 
his knee in service when he fell off of an aircraft.  He 
first sought treatment for the knee approximately 10 years 
after service discharge.  Following an examination of the 
Veteran and X-rays of the left knee, the examiner diagnosed 
DJD of the left knee with slight laxity of the knee.  The 
examiner opined that it was less likely than not that the 
left knee condition was caused by service.  The examiner 
concluded that he was unable to directly connect the 
Veteran's left knee disability to service because there was 
no documentation of DJD, laxity of the left knee, or a 
chronic left knee condition during military service, or 
within one year from service discharge.  The examiner also 
pointed out that on separation from service in August 1968, 
the Veteran's lower extremity was evaluated as normal and 
there was no mention of a knee diagnosis, nor did the service 
records document the Veteran's fall from a B-47 aircraft.  A 
knee disability was not shown until April 2003.  The examiner 
further noted that the Veteran suffered from DJD in other 
parts of his body, thus it was apparent that the Veteran 
suffered from DJD from some etiology other than military 
service.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from credibility, 
that is, the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 
(1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  On the basis of the service 
treatment records, a DJD of the left knee was not 
affirmatively shown during service and service connection is 
not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a).

Initially the Board notes that while a clinical note in 
January 1968 indicated treatment for the right knee, it 
appears that record may be inaccurate as X-rays taken at the 
time were in fact of the left knee.  Thus the Board finds 
that the service treatment records documented a left knee 
sprain in January 1968.  However, the X-rays revealed no 
evidence of fracture or dislocation, and the remainder of the 
service treatment records, to include the August 1968 
separation examination report, contain no complaints, 
history, or findings related to a left knee condition.  

Although left knee sprain was documented in service, the 
required combination of manifestations sufficient to identify 
a chronic condition, and sufficient observation to establish 
chronicity during service are not adequately supported by the 
service treatment records.  No DJD of the left knee was not 
found or diagnosed on separation examination, and the 
Veteran's lower extremities were clinically evaluated as 
normal.  Therefore, the Board finds that a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In statements and in testimony, the Veteran stated that he 
injured his knee in service when he fell through a makeshift 
bridge and when he fell from the wing of a B-47 aircraft.  He 
reported that although he experienced intermittent knee pain 
and swelling since service, he first sought treatment 10 
years after service discharge and had since had two 
arthroscopic surgeries.  

After service, VA records starting in April 2003 documented 
bilateral knee degenerative arthritis.  The period without 
documented symptoms of any left knee disability from 1968 to 
2003 is evidence weighing against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the 
Veteran's entire medical history, including a lengthy period 
of absence of complaints.).  The absence of symptoms 
constitutes negative evidence and opposes the claim.  Forshey 
v. West, 12 Vet. App. 71 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (Negative 
evidence is to be considered.).  

To the extent that the Veteran asserts continuity, here the 
evidence of continuity fails not because of the lack of 
documentation, rather the assertion of continuity is less 
probative than the negative evidence and continuity of 
symptomatology is not established under 38 C.F.R. § 3.303(b).  
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Also, June 2005 X-rays of the left knee that revealed severe 
DJD with mild joint derangement, were well beyond the one-
year presumptive period for manifestation of arthritis or DJD 
as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309.  No X-ray evidence of arthritis was shown 
within one year of the Veteran's separation from service.

The Veteran is competent to describe post-service left knee 
pain, but as it does not necessarily follow that there is a 
relationship between the present left knee DJD with slight 
laxity of the knee, and the continuity of symptomatology 
claimed, medical evidence is required to demonstrate such a 
relationship unless such a relationship is one which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

DJD is a not condition under case law where lay observation 
has been found to be competent to establish a diagnosis or 
the determination as to the presence of the disability, 
therefore the diagnosis or presence of the disability is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, DJD is not a simple medical condition, as the 
diagnosis requires diagnostic testing to identify the 
disability, which a lay person is not qualified to do.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(Layperson is competent to identify a simple medical 
condition, such as a broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, medical evidence of an association or 
link between the current disability and continuity of 
symptomatology demonstrated, where a lay assertion on medical 
causation is not competent evidence, competent medical 
evidence is required to substantiate the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence.  Therefore, the Board finds that 
the competent and probative evidence does not demonstrate 
that any DJD of the left knee was present during service or 
within one year following separation from service, or that 
the current DJD of the left knee is the result of the left 
knee strain in service. 

As for service connection based on the initial diagnosis of a 
DJD of the left knee after service under 38 C.F.R. § 3.303(d) 
the competent medical evidence is against the claim.  

To the extent that the October 2006 opinion is offered in 
support of the claim that physician's conclusion is that the 
Veteran injured his knee in service in January 1968.  The in-
service knee injury, as evinced by the service treatment 
records, is not a fact in dispute.  The physician did not 
provide a medical opinion causally relating the Veteran's 
current diagnosis of left knee DJD to service or an injury 
therein, but merely an opinion that the Veteran injured the 
left knee during service.  Therefore, the Board finds that 
opinion is of less probative value.  

On the question of medical causation, the evidence needs to 
show an association or link between the current left knee 
DJD, and an injury, disease, or event in service.  The June 
2009 VA examiner expressed the opinion that it was less 
likely than not that the left knee condition was caused by 
service.  Both VA examiners in November 2005 and in June 
2009, concluded that direct service connection could not be 
established without resorting to speculation because there 
was no documentation of DJD, laxity of the left knee, a 
chronic left knee condition during military service, or 
within one year from service discharge.  The examiners also 
noted that on separation from service in August 1968, the 
Veteran's lower extremity was evaluated as normal and there 
was no mention of a knee diagnosis.  The VA examiner in June 
2009 further noted that the Veteran suffered from DJD in 
other parts of his body, thus it was apparent that the 
Veteran suffered from DJD from some etiology other than 
military service.

To the extent the Veteran relates the left knee DJD to 
service, his lay opinion is a reasonable inference based on 
his perceptions and the opinion does have some probative 
value on the question of whether DJD of the left knee is 
related to an injury in service. 

The evidence against the claim consists of the opinion of a 
VA examiners, who are competent to offer an opinion by virtue 
of medical education and training in knee disabilities, to 
include DJD. 

In balancing the Veteran's lay opinion against the medical 
opinions of the VA examiners, the Board finds that the lay 
opinion is less probative because the evidence is of lesser 
value to prove an association or link between left knee DJD, 
first diagnosed after service, and an injury, disease, or 
event in service, which requires specialized knowledge.  The 
Board finds that the opinions of VA examiners, who have the 
specialized education and training are more persuasive.  For 
this reason, the opinion of the VA's examiners outweigh the 
lay opinion of the Veteran.  In particular, the opinion of 
the June 2009 VA examiner is supported by a adequate 
rationale and explanation of the opinion and based on review 
of the claims file and examination of the Veteran.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


